838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Darlin BIGELOW and Gene Borgert, Defendants-Appellees.
No. 87-1824.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr., and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought this civil rights action (42 U.S.C. Sec. 1983) for monetary damages against two officials of the Huron Valley (Michigan) Men's Correctional Facility.  The magistrate to whom the matter was referred recommended dismissing the complaint for failure to state a claim for relief.  The district court adopted this recommendation and this appeal followed.  On appeal the parties have briefed the appeal, plaintiff proceeding pro se.


3
Upon consideration, we agree plaintiff has failed to state a claim for relief.  We affirm for the reasons set forth in the magistrate's report and recommendation as adopted in the district court's order of July 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.